Chase, Ch. J.
now delivered the opinion of the court.' The court are of opinion, that the second and third pleas of the act of limitations were well pleaded, and that the court below erred in giving judgment for the plaintiff on the demurrer to those pleas.
The court are also of opinion, that the judgment on the, verdict be affirmed with costs, the court being of opinion that the last count in the declaration is substantially good, having reference to the precedent counts, and which is founded on the considerations specified in the first, second and third counts in it, and having incorporated so much thereof in the same as is necessary to render that count valid in law.
Buchanan, J.
I am of opinion, that the causes assigned for demurrer to the second and third pleas of the defendant below, are not available in law, and that the court erred in giving judgment for the plaintiff below on the demurrer.
Full defence was made before imparlance, and is again set out in the first plea; and after defence is once well *33made, it is not necessary to repeat it in every plea. Moreover, Í think the fourth count in the declaration is bad. The canse of action is not sufficiently set out, and can only fee ascertained by reference to the preceding counts, which reference allows that it is for the same sums of money mentioned in the other counts, and in fact blends the three preceding counts into onej whereas eyery count in a declaration should be distinct, and should set out a separate cause of action. I am therefore of opinion that the judgment ought to be reversed.
judgment affirmed.